COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 WILLIAM DAVID ABRAHAM,                        '
                                                              No. 08-13-00200-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                               384th District Court
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                           State.
                                               '              (TC# 20110D03483)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until May 23, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. T. Brent Mayr, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 23, 2014.

       IT IS SO ORDERED this 28th day of April, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.